Citation Nr: 1414781	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-49 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 2003. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought. 

The Veteran requested a hearing before the Board; however, he subsequently failed to report for a scheduled hearing and did not request another.  Therefore the request for a hearing is deemed withdrawn.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no worse than a Level I hearing loss in the right ear or Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated in July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated,  most recently in an August 2011supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

A VA examination was conducted during the pendency of the claim in August 2009.  The examiner suspected that, despite counseling, the Veteran did not provide accurate and repeatable volunteered responses for pure tone testing, thereby rendering that examination unreliable and not valid.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Other findings on file provide adequate evidence for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   The Board must consider whether to assign one or more levels of rating-"staged" ratings-for different periods of the appeal period based on evidence as to the severity of disability.  Id.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances.  The evidence in this case does not reflect exceptional patterns so as to require utilization of Table VIa.

Analysis

At an August 2009 VA audiology examination the examining audiologist concluded that the test results were unreliable and not valid for rating purposes.  

The examiner remarked that, despite counseling, the Veteran could not or would not provide accurate repeatable volunteered responses for pure tone testing, and that the Veteran's pure tone average and speech reception thresholds were not in agreement.  The examiner noted that the Veteran's discrimination ability was excellent at levels below volunteered thresholds.  The report contains no pure tone thresholds or speech recognition scores.

VA treatment records in August 2010 show that the Veteran was seen for an audiology consultation and requested examination for hearing aids.  The results of VA audiology examination at that time are in graphic form.  Review of the graph can be interpreted with a high level of confidence to have the following approximate numerical pure tone thresholds, in decibels:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
40
40
40
60
45
LEFT
60
45
50
80
59

The report noted that test results showed a bilateral sensorineural hearing loss, and left ear had a mild conductive loss mixed in the low frequencies.  The report does not contain speech recognition scores.

A September 2010 VA audiology note shows that the Veteran was seen for hearing aid fitting, and that the appropriateness of amplification was verified and hearing aids were issued.
 
The August 2009 VA audiology examination results were unreliable and not valid for rating purposes, as they were found to be inconsistent with speech reception thresholds possibly due to the Veteran's voluntary responses.  The August 2010 VA treatment record audiology test findings did not record speech recognition scores necessary for rating.  

The most recent VA audiology test findings that are valid for rating purposes are contained in the report of an April 2003 VA examination.  At that time, pure tone thresholds, in decibels, and the percentage of speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
40
30
35
45
38
100
LEFT
60
50
45
75
58
100

Application of the April 2003 audiological evaluation results (pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral I for the right ear and II for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

Comparing the pure tone thresholds of April 2003 with those in August 2010 reflects a very similar level of puretone threshold averages in both ears at both times.  Also, comparing the speech discrimination findings of 100 percent bilaterally in April 2003 with the August 2009 VA examination finding that speech discrimination ability was excellent, reflects a very similar level of speech discrimination in both ears at both times.  Though the August 2009 VA examination provides no audiology findings suitable for rating, it is notable that there is little variation between these findings in 2003 and the findings in 2009 and 2010 during the pending claim.     

In sum, the application of the Rating Schedule to the numeric designations from the April 2003 VA audiology examination does not warrant the assignment of a compensable rating at that time.  The findings in 2010 are to large extent consistent with the April 2003 findings.  Based on the foregoing, the record does not contain evidence to warrant the present assignment of a compensable rating at any time during the current claim on appeal.

The Veteran argues that his bilateral hearing loss disability is more severely disabling than as reflected in the noncompensable rating.  However, because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered", the Veteran's lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his bilateral hearing loss at any time during the pending claim.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has made no claim that due to his service-connected bilateral hearing loss he is unemployable, and the there is no evidence indicating that he was ever unemployed or is unable to work due to his bilateral hearing loss.  TDIU is not raised by the record.

The preponderance of the evidence is against the claim for a compensable disability rating; there is no doubt to be resolved; and a higher rating is not warranted at any time. 


ORDER

A compensable disability rating for bilateral hearing loss is denied




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


